internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-120068-00 date date number release date index number legend company iso county state issuer date a b bonds 1992a bonds 1992b bonds dear this letter responds to a request on behalf of the company by your representative for a ruling about whether certain of the company’s facilities will qualify as facilities for the local furnishing of electric energy within the meaning of sec_142 of the internal_revenue_code_of_1986 as amended the 1986_code after the transactions described below facts generally the issuer is a city and political_subdivision of state it is authorized by its charter and by enabling ordinances to issue revenue bonds and loan the proceeds to the company the company is an investor-owned regulated_public_utility or iou which among other things provides electric energy to customers the native load customers within an electric service area consisting of county the electric service area the public service commission of the state the commission acting pursuant to state statute regulates the company’s provision of retail electric service sets rates and requires it to provide electric service to all those within its electric service area that request such service plr-120068-00 prior to date the company wholly owned and operated a physically integrated system of generating transmission and distribution facilities for electric energy located within the electric service area that provided electric service throughout this area the local system facilities the local system facilities were not designed differently sized larger built sooner or constructed in a more costly manner than necessary to serve the customers in the electric service area they consist of land and property subject_to the depreciation allowance provided in sec_167 the company has financed certain improvements and additions to its local system facilities with the proceeds of the 1992a and 1992b bonds electric industry restructuring on date the company contributed a majority of its local high voltage transmission assets consisting of substations lines with capacity of a kv or greater related real_property easements permits and warranties the hvt assets to a newly formed state-wide independent system operator for transmission of electric power the iso the company retained the remainder of its local system facilities a its local electric distribution system b its local generating units c certain local high voltage transmission lines with capacity greater or equal to a kv that are used as distribution lines by high voltage customers and d lines regardless of capacity that channel power in only one direction and also are used as distribution lines the local system facilities less the contributed hvt assets are referred to herein as the retained facilities the company represents that less than percent of the 1992a bond proceeds and less than percent of the bond proceeds were used to finance the contributed hvt assets the 1992b bonds were issued in order to refund the bonds following the transaction on date the company operated and intends to continue to operate the retained facilities as it has in the past and expects to be a net importer of electric energy with respect to these facilities the commission will require the company to use the retained facilities to provide retail electric power to all customers in its electric service area in conjunction with the transfer the company acquired shares of common_stock in the iso representing approximately b percent of the iso’s outstanding_stock this equity_interest is in proportion to the value of the company’s property contribution relative to the total value of the property contributed to the iso by all of its members law and analysis in general sec_103 of the 1986_code provides that gross_income does not include interest on any state_or_local_bonds sec_103 sets forth that this exclusion does not apply to any private_activity_bond that is not a qualified_bond within the meaning of sec_141 of the code sec_141 defines qualified_bond to include an exempt_facility_bond plr-120068-00 sec_142 provides that the term exempt_facility_bond includes any bond issued as part of an issue percent or more of the net_proceeds of which are to be used to provide facilities_for_the_local_furnishing_of_electric_energy_or_gas for purposes of sec_142 sec_142 provides that the local furnishing of electric energy or gas shall only include furnishing solely within the area consisting of a city and one contiguous county or two contiguous counties under sec_103 of the internal_revenue_code of the code the predecessor to sec_142 interest_paid on an issue of obligations issued by a state_or_local_governmental_unit is not includable in gross_income if substantially_all of the proceeds of such issue are to be used to provide facilities for the local furnishing of electric energy sec_1_103-8 of the income_tax regulations issued under sec_103 sets forth that substantially_all of the proceeds of an issue of governmental obligations are used to provide an exempt facility if percent or more of such proceeds are so used sec_1_103-8 provides that in order to qualify as an exempt facility for the purposes of sec_103 and thus sec_142 a facility must serve or be available on a regular basis for general_public use or be a part of a facility so used for purposes of applying the public use test in sec_1_103-8 sec_1_103-8 provides that a facility for the local furnishing of electric energy or gas is available for use by the general_public if a the owner or operator of the facility is obligated by a legislative enactment local ordinance regulation or the equivalent thereof to furnish electric energy or gas to all persons who desire such services and who are within the service area of the owner or operator of such facility and b it is reasonably expected that such facility will serve or be available to a large segment of the general_public in such service area sec_1_103-8 provides that the term facilities_for_the_local_furnishing_of_electric_energy_or_gas means property which -- a is either property of a character subject_to the allowance for depreciation provided in sec_167 or land b is used to produce collect generate transmit store distribute or convey electric energy or gas c is used_in_the_trade_or_business of furnishing electric energy or gas and 1to the extent not amended the congress intended that principles of law under the code continue apply under the 1986_code h conf rept vol ii at ii-686 vol c b plr-120068-00 d is a part of a system providing service to the general populace of one or more communities or municipalities but in no event more than contiguous counties or a political equivalent whether or not such counties are located in one state a facility for the generation of electric energy otherwise qualifying under this subdivision will not be disqualified because it is connected to a system for interconnection with other utility systems for the emergency transfer of electric energy the facilities need not be located in the area served by them revrul_83_56 1983_1_cb_22 rev_rul provides guidance for determining whether an asset of a utility is a facility for the local furnishing of electricity within the meaning of sec_103 of the code the ruling concludes that a proposed hydroelectric generating plant was not a facility for the local furnishing of electricity because the plant was part of a regional electrical system serving customers in multiple counties the ruling also concludes that the system described under sec_1_103-8 means the public_utility and the facilities needed to produce and deliver electricity to customers within the utility’s service area as referred to in sec_1_103-8 and sec_1_103-8 revrul_80_11 1980_1_cb_22 rev_rul describes a local public_utility that through its existing distribution system was in the business of furnishing gas to its customers that were located solely within two contiguous counties the ruling held that certain specified additions improvements and replacements of the existing distribution system are facilities for the local furnishing of gas within the meaning of former sec_103 because they satisfied the requirements under sec_1_103-8 for purposes of sec_1_103-8 the local system described under revrul_80_11 was a gas distribution system that furnished gas to its customers solely within two contiguous counties the gas utility’s local distribution system relied on accessing gas through regional pipelines the distribution system then delivered the gas to customers within its service area this arrangement is analogous to an electric distribution system where a local distribution system accesses electricity through interconnections to regional transmission lines and generators the company has requested the following rulings that the transfer of all of its hvt assets will not cause the retained facilities to be other than facilities for the local furnishing of electric energy as defined in sec_142 of the 1986_code and the regulations thereunder that the company’s acquisition of a minority stock interest in the iso in return for the transfer of the hvt assets will not cause the retained facilities to be plr-120068-00 other than facilities for the local furnishing of electric energy as defined in sec_142 and the regulations thereunder the essential issue to be decided with respect to the company’s first ruling_request is whether the retained facilities meet the requirements to be facilities for the local furnishing of electric energy the company is a regulated_public_utility that is authorized and required to provide electricity to all those who request it in its electric service area and thus satisfies the exempt facility public use requirements set forth under sec_1_103-8 and sec_1_103-8 in addition it represents that the retained facilities will consist of property of a character subject_to the depreciation allowance provided in sec_167 and land and thus meets the requirement under sec_1_103-8 the retained facilities also meet the requirements under sec_1_103-8 and c as they are used to distribute electric energy in the course of the company’s trade_or_business of furnishing electric energy the company’s electric service area qualifies under sec_142 because it consists only of county the retained facilities also meet the requirements of sec_1 f iii d they are a part of a system providing electric service to the general population in the electric service area similar to the gas distribution system described under revrul_80_11 the company will integrate the retained facilities with access to generation and transmission capacity through its interconnections with other utilities deliver the electricity to its native load customers through its distribution lines and will be a net annual importer of electric energy therefore we conclude that the company’s retained facilities qualify as facilities for the local furnishing of electric energy the second ruling_request asks whether ownership by the company of a minority stock interest in the iso will impair its status as a system for the local furnishing of electricity under sec_142 on the condition that the company’s ownership_interest will not permit the iso to change the way that the company’s retained facilities have been operated and are expected to be operated in the future ownership of b percent of common_stock in the iso will not cause the company’s system to be other than facilities for the local furnishing of electricity conclusion based upon the facts and representations outlined in this letter and in the taxpayer’s submissions and provided the foregoing conditions are met the transfer of the hvt assets to the iso and the company’s b percent equity_interest in the iso will not cause the company’s retained facilities to be other than facilities for the local furnishing of electric energy for purposes of sec_142 of the 1986_code and the regulations thereunder plr-120068-00 except as specifically set forth above we express no opinion concerning the federal tax consequences of the above described facts specifically we express no opinion concerning whether the interest on the 1992a or 1992b bonds issued to finance the taxpayer’s facilities is excludable from gross_income under sec_103 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent by sincerely assistant chief_counsel exempt_organizations employment_tax government entities timothy l jones assistant branch chief tax exempt bonds branch
